Citation Nr: 0110872	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for status post excision of 
basal cell carcinoma of the left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
U.S. Marine Corps Reserves (USMCR) from December 1994 to 
October 1995, and active military service from May 1997 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for status post 
excision of basal cell carcinoma of the left cheek.  The 
appellant filed a timely notice of disagreement and his 
appeal has been perfected to the Board.


REMAND

The appellant and his representative contend that the 
appellant's skin cancer was incurred coincident with his 
military service in the USMCR.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  A pre-service injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to active service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306.

"Active service" includes any period of ACDUTRA during 
which the person concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, or any 
period during which the person met the requirements of having 
a service-connected disability.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a).  In other words, a person "who 
has served . . . on active duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation."  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (emphasis added).

In general, at the time of their entrance into active 
service, those persons entering military service are presumed 
to be in sound physical and mental condition, except for 
those disorders, diseases, or other "infirmities" that are 
noted on their service entrance physical examinations.  See 
38 U.S.C.A. § 1132.  This presumption of soundness may only 
be rebutted by clear and unmistakable evidence that a 
disability existed prior to service.  Id.  However, with 
respect to ACDUTRA, "veteran status" must be achieved as 
found in 38 U.S.C.A. § 101(24), before the presumption of 
soundness is applicable.  See Paulson v. Brown, 7 Vet. App. 
at 470.  When the presumption of soundness is inapplicable, 
evidence that a disability existed prior to service, 
established by a preponderance, would support a finding that 
the disease or injury was not incurred in service.  Id.

There is a duty to notify and a duty to assist the appellant 
with his claim under the Veterans Claims Assistance Act of 
2000.  The Veterans Claims Assistance Act of 2000 provides, 
in pertinent part, that the appellant must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, reasonable efforts must be made to obtain 
records (including private records) that the appellant 
sufficiently identifies, and the appellant must be notified 
if the identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98. .  The Veterans 
Claims Assistance Act of 2000 also states, in pertinent part, 
that a VA examination must be provided when there is 
insufficient medical evidence to decide a claim.  Id.

Service personnel records specify that the appellant served 
in the USMCR for IADT (initial active duty training), to be 
referred to as active duty for training (ACDUTRA), from 
December 1994 to October 1995.  However, the RO interpreted 
IADT as inactive duty for training.  

Service medical records show that in June 1995, the appellant 
sought treatment for a skin lesion on his left cheek.  The 
appellant related that the skin lesion had existed for one 
year, dating pre-service, and that he had treated the lesion 
with medication prior to entering the USMCR.  Later that 
month, the appellant related the same history and a biopsy 
was performed revealing a basal cell carcinoma.  The 
appellant underwent Moh's micrographic excision of a basal 
cell carcinoma from his left cheek in August 1995.  Plastic 
surgical reconstruction of the resulting wound was performed 
one day after the excision.   During the summer of 1997, the 
appellant's left facial area was re-evaluated four times.  By 
all follow- up reports, the excision site was noted as healed 
with no evidence of cancer recurrence, and a scar on the left 
cheek was observed.  There were no service entrance and 
separation examinations associated with the claims folder.

The appellant underwent a VA examination in April 1999.  The 
examiner noted a scar measuring approximately eight by one 
centimeters.  The diagnoses was post excision of basal cell 
epithelioma of the left cheek with scarring, currently 
asymptomatic.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.  After assessment of the available 
service medical records, the Board notes that the appellant's 
physical examination report for entry into the USMCR, a 
report likely to reveal all pre-service disorders, is absent 
from the claims folder.  However, according to available 
service medical records, the appellant stated that the skin 
lesion on his left cheek, later diagnosed as a basal cell 
carcinoma, existed prior to his service.  For service 
connection purposes, when presented with a pre-service 
disorder and a relevant period of ACDUTRA, it is important to 
determine whether the appellant is disabled from a pre-
service disorder aggravated during ACDUTRA and thereby 
achieves "veteran status."  Since there is evidence of 
record indicating that the appellant's claimed disability 
pre-existed service, at issue is whether the appellant's 
basal cell carcinoma of the left cheek was present at the 
time the appellant entered military service and, if so, 
whether the appellant's basal cell carcinoma of the left 
cheek was aggravated, or pathologically advanced, in service.  
To that end, there is no medical evidence regarding whether 
the appellant's basal cell carcinoma of the left cheek 
existed prior to his service.  Furthermore, there is no 
medical opinion of record that demonstrates a pathological 
advancement of basal cell carcinoma of the left cheek in 
service, currently status post excision.  Therefore, inasmuch 
as there is insufficient medical evidence to decide the 
claim, the appellant should be afforded another VA 
examination and the appellant's complete service medical 
records should be obtained, to include the appellant's 
physical examination report for entry into the USMCR. 

The Board acknowledges the development efforts of the RO in 
its requests for the appellant's service medical records, 
including two unanswered requests sent to the commanding 
officer of the appellant's USMCR unit.  However, another 
request should be sent to the VA Records Management Center, 
St. Louis, Missouri, for the appellant's complete service 
medical records, with any negative result clearly documented 
in the claims folder.  The RO is reminded that the Veteran's 
Claims Assistance Act of 2000 requires developmental efforts 
to obtain records held by a Federal department or agency 
should "continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board notes the appellant, in the statement of his claim, 
identified Elizabeth Hingston, M.D., as a private physician 
who provided relevant treatment in March 1998.  Relevant 
treatment records originating from the office of Dr. Hingston 
should be obtained and associated with the claims folder, as 
the records may be useful in the adjudication of the 
appellant's claim.

Further development is also warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and thereby provide the appellant with an opportunity to 
submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes that 
the appellant has never been specifically advised that he may 
submit information demonstrating that basal cell carcinoma of 
the left cheek was incurred in service or pathologically 
advanced in service, so that pertinent records could be 
secured for review.

The appellant is herein advised that, in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should clarify from the 
appropriate service department whether 
IADT refers to initial active duty 
training or inactive duty for training.

3.  The RO should contact the VA Records 
Management Center and specifically 
request the veteran's complete service 
medical records.  If the search of the 
aforementioned service medical records 
should produce negative results, that 
fact should be clearly documented in the 
veteran's claims folder, and the veteran 
and his representative so notified.

4.  The RO should obtain and associate 
with the claims folder complete copies of 
the veteran's treatment records 
originating from the offices of  Dr. 
Hingston.  If the requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

5.  The appellant should be asked to 
identify any sources of information which 
would tend to show that basal cell 
carcinoma was either incurred or 
aggravated in service, to include records 
of complaints, findings, treatment or 
diagnoses of a basal cell carcinoma, 
which have not been obtained to date.  
These sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the appellant's 
claims file, and the appellant and his 
representative so notified.

6.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the appellant should be afforded 
an appropriate VA examination to 
determine the nature and etiology of the 
appellant's basal cell carcinoma of the 
left cheek, currently status post 
excision.  It is imperative that the 
physician who is designated to examine 
the appellant reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should render an 
opinion, as to whether it is as least as 
likely as not that basal cell carcinoma 
of the left cheek, currently status post 
excision, is in any way related to the 
appellant's ACDUTRA, or whether it is due 
to other causes.  The physician should 
specifically address whether such 
disability pre-existed ACDUTRA, and if 
so, whether it is at least as likely as 
not that the pre-service basal cell 
carcinoma of the left cheek, currently 
status post excision, showed pathological 
advancement during or as a result of the 
appellant's ACDUTRA.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for status post 
excision of basal cell carcinoma of the 
left cheek., on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant and 38 C.F.R. 
§ 3.6(a).  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If any benefit sought on appeal 
remains denied, both the appellant and 
her representative should be provided 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




